Case 18-13218 Doc 23 Filed 01/12/19 Entered 01/12/19 16:35:14 Main Document Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF LOUISIANA

   IN THE MATTER OF:                                                   CASE NUMBER:

   Domingue, Brian Joseph                                              18-13218
                                                                       Section B

   DEBTOR(S)                                                           CHAPTER 7
                                                                       LIQUIDATION

                              OBJECTION TO MOTION TO LIFT STAY

            COMES NOW, Barbara Rivera-Fulton, who respectfully represents:
                                                   1.
            On 12/04/2018, debtor filed a Petition for Voluntary Relief under Chapter 7 of the United
   States Bankruptcy Code.
                                                   2.
            Barbara Rivera-Fulton was thereafter duly appointed and qualified as Trustee in the
   captioned estate.
                                                   3.
            The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §1334. This matter is a
   core proceeding within the meaning of 28 U.S.C. §157(b)(2)(E).
                                                   4.
            One the assets of this estate is real estate located at 173 Pebble Beach Dr., Slidell, LA
   70458.
                                                   5.
            A motion for relief from stay was filed by Dean Morris, LLP on behalf of Nationstar
   Mortgage LLC d/b/a Mr. Cooper. The hearing on the motion is scheduled to take place on January
   16, 2019.
                                                   6.
            After questioning the debtor at the 341 Meeting of Creditors held on January 11, 2019, it
   appears as if there might be some equity in the property. The Trustee would like to investigate the
   value of the property.
Case 18-13218 Doc 23 Filed 01/12/19 Entered 01/12/19 16:35:14 Main Document Page 2 of 2



                                              7.


         WHEREFORE, Trustee prays for an Order denying the Motion to Lift Stay.


                                           Respectfully submitted,


                                           s/ Barbara Rivera-Fulton
                                           Barbara Rivera-Fulton
                                           Chapter 7 Trustee
                                           P.O. Box 19980
                                           New Orleans, LA 70179
                                           PH: (504) 373-5592
